 



Exhibit 10.1
 
INCREASE JOINDER, dated as of August 24, 2007 (this “Increase Joinder”), among
Nuance Communications, Inc., a Delaware corporation (the “Borrower”), UBS AG,
Stamford Branch as administrative agent (in such capacity, the “Administrative
Agent”), Citicorp North America, Inc. as syndication agent (in such capacity,
the “Syndication Agent”), Lehman Commercial Paper Inc. and Goldman Sachs Credit
Partners L.P. (“GSCP”) as co-documentation agents (in such capacities, the
“Co-Documentation Agents” and, together with the Administrative Agent and the
Syndication Agent, the “Agents’)), Citigroup Global Markets Inc. (“CGMI”) and
Lehman Brothers Inc. (“Lehman Brothers”) as joint lead arrangers (in such
capacities, the “Arrangers”), CGMI, Lehman Brothers and GSCP as joint
bookrunners (in such capacities, the “Bookrunners”) and Banc of America
Securities LLC as co-arranger and each Additional Lender listed on the signature
pages hereto, to the Amended and Restated Senior Secured Credit Facility dated
as of April 5, 2007 (as amended, supplemented, amended and restated or otherwise
modified from time to time) (the “Credit Agreement”) among the Borrower, the
Administrative Agent, the Syndication Agent and the Lenders. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.
 
WHEREAS, the Borrower has requested the borrowing of $225,000,000 of Incremental
Term Loans (i) to pay a portion of the purchase price necessary to consummate
the acquisition of VoiceSignal Technologies, Inc. (the “VoiceSignal
Acquisition”), (ii) to pay related fees and expenses on or prior to the date the
VoiceSignal Acquisition is consummated and (iii) for general corporate purposes;
 
WHEREAS, the Additional Lenders party hereto have agreed to make the Incremental
Term Loans to the Borrower on the terms set forth herein;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.  Increase Joinder.  Each Additional Lender committed to an
Incremental Term Loan as set forth in Schedule 1 hereto severally agrees
(i) that it shall be considered a Lender for all purposes under the Loan
Documents and agrees to be bound by the terms thereof and (ii) to make its pro
rata portion of the Incremental Term Loans to the Borrower in the aggregate
amount set forth in the Borrowing Request for Incremental Term Loans delivered
to the Administrative Agent no less than one Business Days prior to such
proposed borrowing date. The terms and provisions of the Incremental Term Loans
shall, except as set forth below, be identical to the Tranche B-1 Term Loans.
The aggregate amount of all such Incremental Term Loans issued under this
Increase Joinder shall not exceed $225,000,000. The Incremental Term Loans shall
be repaid in installments on each Installment Payment Date, commencing on
September 30, 2007, in an aggregate amount equal to (i) $562,500, on each
March 31, June 30, September 30 and December 31 of each year, ending on (and
including) December 31, 2012 and (ii) $212,625,000, on the Term Facility
Maturity Date. The Applicable Margins of the Incremental Term Loans as well as
the existing Term Loans are hereby increased by 0.25% above the rates in effect
or immediately prior hereto for each category of the Pricing Grid. The Borrower
shall use the proceeds of the Incremental Term Loans as set forth in the first
recital to this Increase Joinder.
 
Section 2.  Representations and Warranties.  The Loan Parties represent and
warrant to the Additional Lenders as of the date hereof and the Increase Joinder
Effective Date that:
 
(a) The Borrower and each of the Subsidiaries (a) is a limited partnership,
limited liability company or corporation duly organized, validly existing and in
good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, property, operations or
condition of the Borrower and the Subsidiaries, taken as a





--------------------------------------------------------------------------------



 



whole, or the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party and, in the case of the
Borrower, to borrow and otherwise obtain credit hereunder and under the Credit
Agreement.
 
(b) The execution, delivery and performance by the Borrower and each Subsidiary
Loan Party of this Increase Joinder, and the borrowing of the Incremental Term
Loans under the Credit Agreement and the transactions forming a part of the
VoiceSignal Acquisition (a) have been duly authorized by all corporate,
stockholder, limited partnership or limited liability company action required to
be obtained by the Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or such Subsidiary Loan Party, (B) any applicable order
of any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or such Subsidiary
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 2(b), could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Liens permitted by Section 6.02 of the Credit Agreement.
 
(c) This Increase Joinder has been duly executed and delivered by the Loan
Parties and constitutes a legal, valid and binding obligation of each such Loan
Party enforceable against each such Loan Party in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.
 
(d) No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Copyright Office and United
States Patent and Trademark Office, (c) recordation of the Mortgages, (d) such
as have been made or obtained and are in full force and effect, (e) such
actions, consents and approvals the failure to be obtained or made which could
not reasonably be expected to have, individually or in the aggregate a material
adverse effect on the business, property, operations or condition of the
Borrower and the Subsidiaries, taken as a whole, or the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder, and (f) filings or other
actions listed on Schedule 3.04 of the Credit Agreement.
 
(e) After giving effect to this Increase Joinder, the execution, delivery,
performance or effectiveness of this Increase Joinder will not: (a) impair the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all of the applicable Obligations, whether heretofore or hereafter
incurred, or (b) require that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.


2



--------------------------------------------------------------------------------



 



Section 3.  Conditions to Effectiveness.  This Increase Joinder shall become
effective on the date (the “Increase Joinder Effective Date”) on which each of
the following conditions is satisfied or waived:
 
(a) The Administrative Agent shall have received from each Additional Lender,
either (i) a counterpart of this Increase Joinder signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission or “.PDF” of a signed signature page of this
Increase Joinder) that such party has signed a counterpart of this Increase
Joinder;
 
(b) Each Additional Lender or the Administrative Agent on its behalf shall have
received, if requested, one or more Notes payable to the order of such Lender
duly executed by the Borrower in substantially the form of Exhibit F-1 to the
Credit Agreement, evidencing its Incremental Term Loans;
 
(c) The Borrower shall have complied with the Terms and Conditions of the Fee
Letter;
 
(d) The Arrangers shall have received, in form and substance reasonably
satisfactory to it, copies of the merger agreement related to the VoiceSignal
Acquisition and all other documentation, instruments and agreements related to
the VoiceSignal Acquisition (together, the “Acquisition Agreement”);
 
(e) The Administrative Agent shall have received, on behalf of itself, the other
Agents and the Lenders, a favorable written opinion, in form and substance
reasonably satisfactory to the Administrative Agent, from Wilson Sonsini
Goodrich & Rosati, P.C., counsel to the Borrower;
 
(f) The Arrangers shall have received the documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act;
 
(g) To the extent not otherwise publicly available through the Borrower’s SEC
filings, the Arrangers shall have received: (i) copies of audited financial
statements for VoiceSignal and its Subsidiaries for the two fiscal years ended
December 31, 2006 and interim unaudited financial statements for each quarter
ended after such date and more than 45 days prior to the Closing Date, (ii) pro
forma financial statements of the Borrower and its Subsidiaries for the four
consecutive fiscal quarter period ended March 31, 2007 after giving effect to
the VoiceSignal Acquisition (including the adjustments substantially similar to
those set forth on Schedule 1.01(a) to the Credit Agreement) and a pro forma
balance sheet of the Borrower and its Subsidiaries as of the Closing Date and
(iii) a certificate of the chief financial officer of the Borrower as to the
solvency of each Loan Party, on a consolidated basis, after giving effect to the
VoiceSignal Acquisition and the incurrence of the Incremental Term Loan;
 
(h) The following conditions shall have been met and the Arrangers and the
Administrative Agent shall have received an Officer’s Certificate, dated the
Increase Joinder Effective Date and signed on behalf of the Borrower by a
Financial Officer of the Borrower, confirming (i) that the VoiceSignal
Acquisition is a “Permitted Business Acquisition” as defined in the Credit
Agreement, (ii) that the Acquisition Agreement has not been amended or modified
in any respect that is materially adverse to the Lenders without prior written
consent of the Arrangers, (iii) that the VoiceSignal Acquisition is closing on
the Incremental Facility Closing Date, and (iv) that after giving effect to the
incurrence of the Incremental Term Loan, the Borrower shall be in compliance
with (x) the Incurrence Test on a Pro Forma Basis, including the pro forma
effect of the VoiceSignal Acquisition and the acquisition of Tegic
Communications Inc. (the “Tegic Acquisition”), as of the most recent Test Period
(June 30, 2007) and the Incremental Facility Closing Date, and (y) a
Consolidated Senior Secured Leverage Ratio of 4.00 to 1.00 on a Pro Forma Basis
as of the most recent Test Period and the Incremental Facility Closing Date,
(v) that immediately prior to and after giving effect to any Incremental Term
Loan, no Default or Event of Default has occurred or is continuing or shall
result therefrom, and (vi) that the Representations and Warranties set forth in
Article III of the Credit Agreement are true and correct in all material
respects,
 
(i) The Administrative Agent shall have received a Borrowing Request as
specified in Section 2.03 of the Credit Agreement,
 
(j) The Borrower shall have received customary secretary’s certificates for each
of the Loan Parties, and


3



--------------------------------------------------------------------------------



 



(k) The Borrower shall have paid (i) to the Administrative Agent all reasonable
out-of-pocket costs and expenses (including, without limitation the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Agents) of the Administrative Agent and (ii) all fees set forth in the Amended
and Restated Fee Letter dated as of June 27, 2007 among the Borrower, Citigroup
Global Markets Inc., Lehman Brothers Inc., Lehman Commercial Paper Inc., Goldman
Sachs Credit Partners L.P., Bank of America, N.A. and Banc of America Securities
LLC;
 
Section 4.  Expenses.  Borrower agrees to reimburse the Administrative Agent for
its and the other Agents’ reasonable out-of-pocket expenses incurred by them in
connection with this Increase Joinder, including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel llp, counsel for the Agents.
 
Section 5.  Counterparts.  This Increase Joinder may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Increase Joinder by
facsimile transmission or by email in Adobe “.pdf” format shall be effective as
delivery of a manually executed counterpart hereof.
 
Section 6.  Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 7.  Headings.  The headings of this Increase Joinder are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 8.  Effect of Increase Joinder.  Except as expressly set forth herein,
this Increase Joinder shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. The parties hereto expressly acknowledge that
it is not their intention that this Increase Joinder or any of the other Loan
Documents executed or delivered pursuant hereto constitute a novation of any of
the obligations, covenants or agreements contained in the Credit Agreement or
any other Loan Document, but a modification thereof pursuant to the terms
contained herein. As of the Increase Joinder Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended hereby, and this Increase Joinder and the
Credit Agreement shall be read together and construed as a single instrument.
Each of the table of contents and lists of Exhibits and Schedules of the Credit
Agreement shall be amended to reflect the changes made in this Increase Joinder
as of the Increase Joinder Effective Date. This Increase Joinder shall
constitute a Loan Document.
 
Section 9.  Acknowledgement and Affirmation.  Each Subsidiary Loan Party hereby
(i) expressly acknowledges the terms of the Credit Agreement as amended hereby,
(ii) ratifies and affirms after giving effect to this Increase Joinder its
obligations under the Loan Documents (including guarantees and security
agreements) executed by such Subsidiary Loan Party and (iii) after giving effect
to this Increase Joinder, acknowledges renews and extends its continued
liability under all such Loan Documents and agrees such Loan Documents remain in
full force and effect.
 
Section 10.  Roles.  It is agreed that (i) Citigroup Global Capital Markets Inc.
will act as “left lead bookrunner” and joint lead arranger for the Incremental
Credit Facility, (ii) Lehman Brothers Inc. will act as joint lead arranger and
joint bookrunner for the Incremental Credit Facility, (iii) GSCP will act as
joint bookrunner for the Incremental Credit Facility and (iv) Banc of America
Securities LLC will act as co-arranger for the Incremental Credit Facility.


4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed as of the date first above written.
 
NUANCE COMMUNICATIONS, INC.
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   Chief Executive Officer

 
CAERE CORPORATION
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   President

 
SPEECHWORKS INTERNATIONAL, INC.
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   President

 
ART ADVANCED RECOGNITION TECHNOLOGIES, INC.
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   President


5



--------------------------------------------------------------------------------



 



 
DICTAPHONE CORPORATION
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   President

NUANCE COMMUNICATIONS LLC
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   Manager

 
BEVOCAL LLC
 

  By: 
/s/  Paul Ricci


Name: Paul Ricci
Title:   Manager

 
UBS AG, STAMFORD BRANCH,
as Administrative Agent
 

  By: 
/s/  Richard L. Taurow


Name: Richard L. Taurow

  Title:   Director, Banking Products Services US

 

  By: 
/s/  Irja R. Otsa


Name: Irja R. Otsa

  Title:    Associate Director, Banking Products Services US

 
CITICORP NORTH AMERICA, INC.,
as Syndication Agent and Additional Lender


6



--------------------------------------------------------------------------------



 



  By: 
/s/  Caesar Wyszomirski


Name: Caesar Wyszomirski

  Title:    Vice President

LEHMAN COMMERCIAL PAPER INC.,
as Co-Documentation Agent and Additional Lender
 

  By: 
/s/  Laurie Perper


Name: Laurie Perper

  Title:    Senior Vice President

 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Documentation Agent and Additional Lender
 

  By: 
/s/  Bruce Mendelsohn


Name: Bruce Mendelsohn

  Title:    Managing Director

 
BANK OF AMERICA, N.A.,
as Additional Lender
 

  By: 
/s/  Toby Gilbert


Name: Toby Gilbert

  Title:    Vice President


7



--------------------------------------------------------------------------------



 



SCHEDULE I
 
INCREMENTAL TERM LOAN ALLOCATIONS
 

         
Additional Lender
  Incremental Term Loans    
Citicorp North America, Inc. 
  $ 78,750,000  
Lehman Commercial Paper Inc. 
  $ 56,250,000  
Goldman Sachs Credit Partners L.P. 
  $ 56,250,000  
Bank of America, N.A. 
  $ 33,750,000  



